Citation Nr: 0515501	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  The Board reviewed the appeal initially in July 
2003.  At that time, the Board remanded the matter and 
directed additional notice and development.  A review of the 
record indicates that the Appeals Management Center (AMC) 
fully complied with the remand directives; the Board may 
proceed with its review.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for post-traumatic 
stress disorder; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  Service medical records, including report of a discharge 
physical examination, do not show any findings attributed to 
post-traumatic stress disorder or any other psychiatric 
complaints in service; the veteran did not engage in combat 
and his alleged PTSD stressor has not been established by a 
source other than the veteran's own lay testimony.


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder is not 
warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 
2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in March 1998 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the September 1999 and May 2002 rating 
decisions, the June 2000 Statement of the Case (SOC), and the 
May 2002 and November 2004 Supplemental Statement of the Case 
(SSOC) adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the November 2004 SSOC informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed a September 1999 rating 
decision.  Only after that rating action was promulgated, did 
the Board and Appeals Management Center, in December 2002 and 
August 2003 respectively, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the December 2002 letter from 
the Board and the August 2003 letter from the Appeals 
Management Center provided to the appellant the first three 
elements.  Although the letters do not contain the language 
of the fourth element, the December 2002 letter requests 
copies of any relevant evidence in the veteran's possession 
and the August 2003 letter requests "enough information" so 
that VA can request all identified records, whatever the 
source.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in the appellant's claim, any error in not 
providing a single notice covering all content requirements 
is harmless error.  Moreover, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The RO 
attempted confirmation of the veteran's stressor with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) on two occasions.  After the first response from 
USASCRUR, the AMC contacted the veteran and requested 
additional stressor information, but the veteran did not 
respond.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (hereafter, the 
Court) has held that VA's duty to assist the veteran is not a 
one-way street; the claimant also has an obligation to assist 
in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board considered whether a 
compensation and pension examination was required to resolve 
the claim, but finds that an examination is not warranted.  
Discussed in greater detail below, the Board finds the 
evidence in this matter provides no indication that a PTSD 
disability may be associated with the veteran's active naval 
service.  38 C.F.R. § 3.159(c)(4). 
 
Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).

Service medical records show the veteran underwent a physical 
examination in July 1974 for purposes of transfer/discharge.  
The clinical evaluation of the veteran, including an 
evaluation of psychiatric health, was normal.

Service personnel records indicate the veteran is authorized 
to wear the Vietnam Service Medal with one bronze star.  The 
records also show that hostile fire pay was authorized in 
August 1973 when the USS Hull (DD 945) was in the Gulf of 
Tonkin.

VA records show the veteran was admitted to a chemical abuse 
program in Bonham VA Medical Center from April to May 1998.  
The discharge summary indicates the veteran was cleared 
psychiatrically and had the following Axis I diagnoses: 
alcohol dependence, cannabis dependence, and history of 
cocaine and heroin dependence.  The discharge summary is 
negative for findings attributed to PTSD.  The veteran was 
discharged to a VA domiciliary, where he continued treatment 
for substance abuse.  On day nine of treatment notes it was 
indicated that the veteran has symptoms of PTSD, such as 
intrusive thoughts, avoidance of war images/materials, and 
hyper alertness/startle response.  The veteran underwent a 
PTSD evaluation in June 1998.

During the PTSD evaluation, the veteran reported he has 
difficulty falling asleep and occasionally wakes up with his 
heart "pounding."  He stated he avoids anything that 
bothers him, e.g. images of people on fire and being out on 
large bodies of water.  He endorsed symptoms of depression, 
anxiety, intrusive thoughts, diminished concentration and 
short-term memory, increased irritability, difficulty in 
relationships, hypervigilance in public areas, and 
exaggerated startle response.  The veteran described the 
"linebacking" operations and seeing the enemy on fire, 
burning, running, and screaming.  The veteran completed 
psychological testing, including the Mississippi PTSD Scale 
(MISS), which was significant for PTSD.  The Axis I diagnoses 
were chronic PTSD with delayed onset, recurrent severe major 
depressive disorder without features, and alcohol dependence 
in early partial remission.  The clinician pointed out that 
the diagnosis was based on the MISS and clinical interview 
with the veteran's report of stressors being accepted without 
any verification from military records.

By VA Form 21-4138 dated in September 1998, the veteran 
described his stressors.  He indicated that in 1973 he was 
assigned to USS Hull DD 945 offshore from Vietnam.  The 
veteran recalled that on one night the ship was "line 
backing," which he described as running the ship up to the 
beach and firing all guns as fast as possible, then, turning 
back to sea before anyone could retaliate.  On the occasion 
he described, their artillery hit an ammo depot and the 
horizon lit up.  The veteran states that he could see people 
on fire running everywhere and could hear the screams.  He 
also indicated that on various occasions, the ship was fired 
upon and the crew was called to general quarters for battle.

The veteran further elaborated on his stressor in a local 
hearing in May 2001.  His testimony indicates as follows:

The veteran believes that his problems with PTSD began with 
line backing off the coast.  He recalls an incident when his 
ship ran up to the beach and shot "quite a few 5-inch 
shells."  (Transcript (T.) at p. 2)  The ship was about 11/2-
football fields away from shore, approximately 100 or 150 
yards.  At the time, he was up on the wing of the bridge and 
a quartermaster.  His station was up on the bridge.  He did 
not need binoculars to see the events on shore.  (T. at pp. 
5-6)  He believes that he heard people screaming and figures 
burning.  He is unsure whether the ship was actually close 
enough for him to have heard the screaming.  (T. at p. 2)  

VA outpatient records dated in January 2002 reflect new 
complaints by the veteran that he still has recurrent 
intrusive memories and nightmares of his combat experience.  
He stated he sleeps only four to five hours at night when he 
has nightmares, which cause him to awaken short of breath and 
soaking wet.  He stated that loud noises bother him and he 
easily becomes startled and jumpy.  He disclosed that he does 
not anger easily, but when he does become angry, it takes him 
a long time to calm down and it is "bad."

In March 2002, the RO requested verification of the veteran's 
stressor event from USASCRUR.  USASCRUR  responded by letter 
dated in April 2002.  Their letter indicates that the 
information provided by the veteran was "insufficient to 
conduct meaningful research."  

A letter dated in August 2003 was sent to the veteran from 
the VA Appeals Management Center (AMC).  The letter states 
that VA sought verification from USASCRUR of his stressor as 
he described it on his October 1998 Statement in Support of 
Claim (VA Form 21-4138).  The letter further advised the 
veteran that, in its response, USASCRUR indicated that it had 
insufficient information to conduct a meaningful search.  The 
letter requested the veteran fill out an enclosed PTSD 
Questionnaire, providing additional details, such as the date 
of the incident within a 60-day window and specific 
information on casualties.  The letter advises the veteran 
that he has one year to respond with additional information, 
but requests a response within 30 days of the date on the 
letter.

The AMC forwarded a request for verification of the veteran's 
stressor to USASCRUR by letter in January 2004.  Attachments 
to the letter included copies of the veteran's Statement in 
Support of Claim, his DD Form 214N, and excerpts from the 
veteran's military personnel file.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

A review of the evidence indicates that service connection 
for PTSD is not warranted in this case.  Initially, it is 
important to note that the veteran's DD Form 214N does not 
reflect any awards or decorations that recognize personal 
participation in combat.  The fact that the veteran received 
hostile fire pay in August 1973 does not establish that he 
engaged in combat; it only indicates that the USS Hull 
entered an area that met the requirements for entitlement to 
hostile fire pay.  Because the veteran's participation in 
combat has not been established, his lay testimony alone 
cannot establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)).  

The Court of Appeals for Veterans Claims has held that in 
order to prevail in any claim for service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Competent 
evidence in this case establishes a current disability of 
PTSD, but as the diagnosing clinician aptly points out, the 
diagnosis of PTSD is based on a clinical interview and 
psychological testing only.  The clinician was unable to link 
the veteran's PTSD with his service because the reported 
stressor had not been verified through examination of 
military records.  As previously stated, absent some 
involvement in combat with stressors related thereto, 
independent confirmation of a stressor is required and post-
service medical opinions do not suffice.  Moreau v. Brown, 
supra.  Service connection for PTSD is not warranted because 
an in-service stressor has not been verified and the medical 
evidence of record fails to demonstrate a nexus between the 
veteran's currently diagnosed PTSD and his naval service.  
Consequently, the Board finds the evidence in this matter 
preponderates against the claim and reasonable doubt has no 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Accordingly, entitlement to service connection 
for PTSD is not established.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


